Exhibit 10.1




BUSINESS MANAGEMENT AGREEMENT

THIS BUSINESS MANAGEMENT AGREEMENT (this “Agreement”), dated as of October 18,
2012, is entered into by and between INLAND REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (the “Company”) and IREIT BUSINESS MANAGER & ADVISOR INC.,
an Illinois corporation (the “Business Manager”).

WITNESSETH:

WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to qualify as a REIT (as defined
below);

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Business Manager
and to have the Business Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors (as defined below), all as provided herein; and

WHEREAS, the Business Manager is willing to undertake to render these services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

1.

Definitions. As used herein, the following capitalized terms shall have the
meanings set forth below:

“Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the Company, the Business Manager or any Affiliate of either
in connection with selecting, evaluating or acquiring any investment in Real
Estate Assets, including but not limited to legal fees and expenses, travel and
communication, appraisals and surveys, nonrefundable option payments regardless
of whether the Real Estate Asset is acquired, accounting fees and expenses,
computer related expenses, architectural and engineering reports, environmental
and asbestos audits and surveys, title insurance and escrow fees, and personal
and miscellaneous expenses.

“Acquisition Fees” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Business
Manager) in connection with making or investing in Mortgage Loans or other Loans
or the purchase, development or construction of an Real Estate Asset, including,
without limitation, real estate commissions, selection fees, investment banking
fees, third party seller’s fees (to the extent the Company agrees to pay these
fees as part of an acquisition), development fees, construction fees,
non-recurring management fees, loan fees, points or any other fees of a similar
nature. Excluded shall be development fees and construction fees paid to any
Person not affiliated with the Sponsor in connection with the actual development
and construction of any Property.





“Affiliate” or “Affiliates” means, with respect to any other Person: any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; any Person directly or indirectly controlling,
controlled by or under common control with such other Person; any executive
officer, director, trustee, general partner or manager of such other Person; and
any legal entity for which such Person acts as an executive officer, director,
trustee, general partner or manager.

“Average Invested Assets” means, for any period, the average of the aggregate
book value of the assets of the Company, including all intangibles and goodwill,
invested, directly or indirectly, in equity interests in, and Loans secured by,
Real Estate Assets, and all Real Estate-Related Securities and consolidated and
unconsolidated Joint Ventures or other partnerships, before non-cash charges
such as depreciation, amortization, impairments and bad debt reserves, computed
by taking the average of these values at the end of each month during the
relevant calendar quarter.

 “Board of Directors” means the persons holding the office of director of the
Company as of any particular time under the Charter.

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banks are required or are authorized to be closed in Chicago,
Illinois.  

“Business Management Fee” means the fee payable to the Business Manager under
Section 7(b) hereof.

“Charter” means the articles of incorporation of the Company, as amended or
restated from time to time.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder or corresponding provisions of subsequent revenue laws.

“Competitive Real Estate Commission” means the real estate or brokerage
commission paid for the purchase or Sale of a Property that is reasonable,
customary and competitive in light of the size, type and location of such
Property.

 “Contract Purchase Price”  means the amount of monies or other consideration
paid or contributed by the Company, from time to time: (1) to acquire, directly
or indirectly, any Real Estate Asset or an Incremental Interest in a Real Estate
Asset, and including any indebtedness for money borrowed to finance the
purchase, indebtedness secured by the Real Estate Asset, which is assumed, or
indebtedness that is refinanced or restructured, all in connection with the
acquisition, and which is or will be secured by the Real Estate Asset at the
time of the acquisition; or (2) to make any Property Improvements. The Contract
Purchase Price shall exclude Acquisition Fees and Acquisition Expenses.  With
respect to monies funded or contributed by the Company to a Joint Venture, the
Contract Purchase Price shall be equal to the product of: (a) the amount
determined in accordance with the foregoing; and (b) the Ownership Percentage.





2







“Equity Stock” means all classes or series of capital stock of the Company
authorized under the Charter, including, without limit, its common stock, $.001
par value per share, and preferred stock, $.001 par value per share.

“Fiscal Year” means the calendar year ending December 31.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time or any other accounting basis mandated by
the Securities and Exchange Commission.

“Gross Offering Proceeds” means the total proceeds from the sale of up to
150,000,000 Shares in the Offering before deducting Issuer Costs. For purposes
of calculating Gross Offering Proceeds, the selling price for all Shares,
including those for which volume discounts apply, shall be deemed to be $10.00
per Share. Unless specifically included in a given calculation, Gross Offering
Proceeds does not include any proceeds from the sale of Shares under the
Company’s distribution reinvestment plan.

“Incremental Interest” means, any increase in the percentage interest owned by
the Company, directly or indirectly, including through a Joint Venture, in a
Real Estate Asset, which results from an additional investment by the Company in
the Real Estate Asset, whether through an additional capital contribution, the
funding of additional debt or the assumption or guarantee of debt, which, in the
case of a Joint Venture, is not matched by a corresponding contribution or
assumption by the other Joint Venture partner.

“Independent Director” means any director of the Company who is an “Independent
Director” for purposes of the Charter.

“Invested Capital” means the aggregate original issue price paid for the Shares,
before reduction for Organization and Offering Expenses, reduced by any
distribution of Sale or financing proceeds.

“Issuer Costs” means all expenses, other than Selling Commissions and the
Marketing Contribution, incurred by, and to be paid from, the assets of the
Company in connection with and in preparing the Company for registration and
offering its Shares to the public, including, but not limited to, expenses for
printing, engraving and mailing, salaries of the employees of the Company, or
the Sponsor and its Affiliates, while engaged in sales activity, charges of
transfer agents, registrars, trustees, escrow holders, depositaries and experts,
expenses of qualifying the sale of the Shares under federal and state laws,
including taxes and fees and accountants’ and attorneys’ fees and expenses.

“Joint Venture” means a joint venture, limited liability company, corporation or
partnership arrangement in which the Company, or any subsidiary thereof, is a
co-venturer, member, stockholder or partner with one or more other Persons or an
entity, which acquires, owns or manages Real Estate Assets.

“Key Person” means a natural person who, at the time of the determination: (1)
serves as an executive officer of the Company; (2) serves as an executive
officer of the Business Manager; or (3) performs services that are integral to
the operation of the Company, as mutually





3







agreed upon in writing by the Company and the Business Manager; provided,
however, that for purposes of clauses (1) and (2), a “Key Person” shall not
include any person that, as of the date on which the Company has mailed or
otherwise delivered the Qualifying Internalization Notice, concurrently serves
as a director or executive officer of any other REIT(s) sponsored by the
Sponsor; provided, further, that for purposes of this definition, a secretary of
an entity shall not be considered an “executive officer.”

“Liquidity Amount” means: (1) in the case of a Sale of Real Estate Assets, the
Net Sales Proceeds realized by the Company from the Sale of Real Estate Assets
since the Company’s inception and distributed to Stockholders, in the aggregate,
plus the total amount of any other distributions paid by the Company to
Stockholders, in the aggregate, from the Company’s inception until the date that
the Liquidity Amount is determined, in the aggregate; and (2) in the case of a
Liquidity Event, the Market Value, plus the total distributions paid by the
Company to Stockholders from the Company’s inception until the date that the
Liquidity Amount is determined.  

“Liquidity Event” means a Listing or any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the Shares in one
or more related transactions, or another similar transaction involving the
Company, pursuant to which the Stockholders receive cash or the securities of
another issuer that are listed on a national securities exchange, as full or
partial consideration for their Shares.

“Listing” means, in the aggregate, the filing of a Form 8-A (or any successor
form) with the Securities and Exchange Commission to register any or all Shares,
or the shares of common stock of any of the Company’s subsidiaries, on a
national securities exchange, the approval of the original listing application
related thereto by the applicable exchange and the commencement of trading in
the Shares, or the shares of common stock of any of the Company’s subsidiaries,
on the exchange.  Upon a Listing, the Shares, or the shares of common stock of
the Company’s subsidiaries, shall be deemed “Listed.”  A Listing shall also be
deemed to occur on the effective date of a merger in which the consideration
received by the holders of the Shares is securities of another issuer that are
listed on a national securities exchange; provided, however, that if the merger
is effectuated through a wholly owned subsidiary of the Company, a Listing will
not occur until the consideration received by the Company shall be distributed
to the holders of the Shares.

“Loans” means debt financing evidenced by bonds, notes, debentures or similar
instruments or letters of credit and Mortgage Loans.

“Market Value” means the value of the Company measured in connection with an
applicable Liquidity Event determined as follows: (1) in the case of a Listing
of the Shares, or the shares of common stock of any of the Company’s
subsidiaries, by taking the average closing price over the period of thirty (30)
consecutive trading days during which the Shares, or the shares of the common
stock of the Company’s subsidiary, as applicable, are eligible for trading,
beginning on the 180th day after Listing of the Shares, or the shares of the
common stock of the Company’s subsidiary, as applicable, multiplied by the
number of Shares, or the shares of the common stock of the Company’s subsidiary,
as applicable, outstanding on the date of





4







measurement; or (2) in the case of the receipt by Stockholders of securities of
another entity that are trading on a national securities exchange prior to, or
that become listed on a national securities exchange concurrent with, the
consummation of the Liquidity Event, as follows: (a) in the case of securities
of another entity that are trading on a national securities exchange prior to
the consummation of the Liquidity Event, the value ascribed to the securities in
the transaction giving rise to the Liquidity Event, multiplied by the number of
those securities issued to the holders of the Shares in respect of the
transaction; and (b) in the case of securities of another entity that become
listed on a national securities exchange concurrent with the consummation of the
Liquidity Event, the average closing price over a period of thirty (30)
consecutive trading days during which the securities are eligible for trading,
beginning on the 180th day after the listing of the securities, multiplied by
the number of those securities issued to the holders of the Shares in respect of
the transaction.  In addition, any distribution of cash consideration received
by the Stockholders in connection with any Liquidity Event shall be added to the
Market Value determined in accordance with clause (1) or (2).

“Marketing Contribution” means any and all compensation payable to underwriters,
dealer managers or other broker-dealers in connection with marketing the sale of
Shares, including, without limitation, compensation payable to Inland Securities
Corporation, and which includes reimbursement for any out-of-pocket, itemized
and detailed due diligence expenses incurred in connection with investigating
the Company or any offering of Shares.

“Mortgage Loans” means notes or other evidences of indebtedness or obligations
that are secured or collateralized, directly or indirectly, by Real Property or
other interests in Real Property.

“Net Income” means, for any period, the aggregate amount of total revenues
applicable to the period less the expenses applicable to the same period other
than additions to, or allowances for, non-cash charges such as depreciation,
amortization, impairments and bad debt reserves and excluding any gain from any
Sale.

“Net Sales Proceeds” means the proceeds from any Sale of Real Estate Assets,
less any costs incurred in selling the Real Estate Asset(s) including, but not
limited to, legal fees and selling commissions and further reduced by the amount
of any indebtedness encumbering the Real Estate Asset(s).

“Offering” means the initial public offering of Shares on a “best efforts” basis
pursuant to the Prospectus, as amended and supplemented from time to time.

“Organization and Offering Expenses” means the aggregate of all Issuer Costs,
plus Selling Commissions and the Marketing Contribution.

“Ownership Percentage” means, with respect to any Real Estate Asset at a
specified time, the percentage of capital stock, membership interests,
partnership interests or other equity interests in the Real Estate Asset owned
directly or indirectly by the Company at that time, without regard to
classification of such equity interests.





5







“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or any other legal or commercial entity.

“Priority Return” means a seven percent (7.0%) per annum cumulative, pre-tax
non-compounded return on Invested Capital.

“Property” or “Properties” means interests in: (1) Real Property; (2) long-term
ground leases; or (3) any buildings, structures, improvements, furnishings,
fixtures and equipment, whether or not located on the Real Property, in each
case owned or to be owned by the Company either directly or indirectly through
one or more Affiliates, Joint Ventures, partnerships or other legal entities.

“Property Improvements” means any monies invested or otherwise funded by the
Company, directly or indirectly to develop, construct, renovate, or otherwise
physically improve a Real Estate Asset, including, but not limited to major
tenant improvements, whether pursuant to allowances, concessions or rent
abatements, all to the extent that the monies invested or funded for each of
these purposes were approved by the Board of Directors as part of the initial
plan for the Real Estate Asset.

“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary prospectus, an
offering circular as described in Rule 253 of the General Rules and Regulations
under the Securities Act, or, in the case of an intrastate offering, any
document by whatever name known, utilized for the purpose of offering and
selling the Shares to the public.

“Real Estate Assets” means any and all Properties and other direct or indirect
investments in equity interests in, or Loans secured, directly or indirectly,
by, or otherwise relating to, Property (other than investments in bank accounts,
money market funds or other current assets), including any interest in a Joint
Venture, owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures.  Notwithstanding the foregoing, “Real Estate
Assets” shall not include any investments in Real Estate-Related Securities.

“Real Estate Manager” means either of Inland National Real Estate Services, LLC
or Inland National Real Estate Services II, LLC, each a Delaware limited
liability company, or any of their successors or assigns, or entities owned or
controlled by the Sponsor and engaged by the Company to manage a Property or
Properties.

“Real Estate-Related Securities” means investments in equity securities of both
publicly traded and private companies, including REITs and pass-through
entities, that own real Real Estate Assets, including investments in commercial
mortgage-backed securities, owned by the Company, directly or indirectly through
one or more of its Affiliates or Joint Ventures, but excluding, for these
purposes, ownership interests in a Joint Venture.

“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.





6







“REIT” means a real estate investment trust as defined in Sections 856 through
860 of the Code.

“Sale” means any transaction or series of transactions, regardless of whether
Net Sales Proceeds are distributed to Stockholders as a result thereof, whereby:
(1) the Company directly or indirectly, including through any Affiliate (except
as described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of any Real Estate Asset or portion
thereof, except for a contribution to a Joint Venture in which the Company,
directly or indirectly, has, or will have, an ownership interest; (2) the
Company directly or indirectly, including through any Affiliate (except as
described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Company in any Joint Venture in which it is a co-venturer or
partner; (3) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Estate Asset or portion thereof
(excluding for these purposes any Loans or Mortgage Loans); (4) the Company or
any Joint Venture directly or indirectly, including through any Affiliate
(except as described in other subsections of this definition), sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, through any event which results in the Company or the Joint Venture, as
applicable, receiving a insurance proceeds or condemnation awards; (5) the
Company directly or indirectly, including through any Affiliate (except as
described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of any other Real Estate Asset not
previously described in this definition or any portion thereof.  Notwithstanding
anything to the contrary herein, the sale, grant, transfer or conveyance of any
Real Estate-Related Security shall not be treated as a “Sale” hereunder.

“Selling Commissions” means any and all commissions, not to exceed seven percent
(7.0%) of the gross offering price of any Shares, payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Shares.

“Shares” means the shares of common stock, par value $.001 per share, of the
Company, and “Share” means one of those Shares.

“Sponsor” means Inland Real Estate Investment Corporation, a Delaware
corporation.

“Stockholders” means holders of shares of the Company’s common stock, $.001 par
value per share, or any other share of Equity Stock having the right to elect
directors of the Company.

“Total Operating Expenses” means the aggregate expenses of every character paid
or incurred by the Company as determined under GAAP, including the Business
Management Fee and other fees payable hereunder, but excluding:

(a)

the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration and
other fees, printing and other expenses and taxes incurred in connection with
the issuance, distribution, transfer, registration and listing of any shares of
the Equity Stock;





7







(b)

Property expenses incurred at each Property, including any fees paid to, or
expenses reimbursed on behalf of, the Real Estate Managers;  

(c)

interest payments;

(d)

taxes;

(e)

non-cash charges such as depreciation, amortization, impairments and bad debt
reserves;

(f)

any incentive fee payable pursuant to Section 7(d) hereof; and

(g)

Acquisition Fees, Acquisition Expenses, real estate commissions on resale of
property and other expenses connected with acquiring, disposing and owning Real
Estate Assets (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and Property improvements).

2.

Duties of the Business Manager. The Business Manager shall consult with the
Company and shall furnish advice and recommendations with respect to all aspects
of the business and affairs of the Company.  The Business Manager shall inform
the Board of Directors of factors that come to the Business Manager’s attention
that may, in its opinion, influence the policies of the Company.  Subject to the
supervision of the Board of Directors and consistent with the provisions of the
Charter, the Business Manager, directly or indirectly through Affiliates or
third parties supervised by the Business Manager or its Affiliates, shall use
commercially reasonable efforts to:

(a)

identify potential investment opportunities in Real Estate Assets located in the
United States, consistent with the Company’s investment objectives and policies;
including but not limited to:

(i)

locating, analyzing and selecting potential investments in Real Estate Assets;

(ii)

structuring and negotiating the terms and conditions of acquisition and
disposition transactions;

(iii)

arranging financing and refinancing or other changes in the asset or capital
structure of the Company and reinvesting the proceeds from the Sale of, or
otherwise deal with the investments in, Real Estate Assets; and

(iv)

overseeing material leases and service contracts, related to the Real Estate
Assets.

(b)

assist the Board of Directors in evaluating investment opportunities;

(c)

provide the Board of Directors with research and other statistical data and
analysis in connection with Real Estate Assets and the Company’s operations and
investment policies;





8







(d)

manage the Company’s day-to-day operations, consistent with the investment
objectives and policies established by the Board of Directors from time to time,
including hiring and supervising Company employees, if any;

(e)

investigate and conduct relations with lenders, consultants, accountants,
brokers, third party asset managers, attorneys, underwriters, appraisers,
insurers, corporate fiduciaries, banks, builders and developers, sellers and
buyers of investments and persons acting in any other capacity specified by the
Company from time to time, and enter into contracts in the Company’s name with,
and retaining and supervising services performed by, such parties in connection
with investments that have been or may be acquired or disposed of by the
Company;

(f)

cooperate with the Real Estate Managers in connection with real estate
management services and other activities relating to Real Estate Assets, subject
to any requirement under the laws, rules and regulations affecting REITs that
own Real Property that the Business Manager or the applicable Real Estate
Manager, as the case may be, qualifies as an “independent contractor” as that
phrase is used in connection with applicable laws, rules and regulations
affecting REITs;

(g)

upon request of the Company, act, or obtain the services of others to act, as
attorney-in-fact or agent of the Company in making, acquiring and disposing of
investments, disbursing and collecting funds in connection with any acquisition
or disposition, paying the debts and fulfilling the obligations of the Company
and handling, prosecuting and settling any claims of the Company, including
foreclosing and otherwise enforcing mortgage and other liens and security
interests securing investments;

(h)

assist in negotiations on behalf of the Company with investment banking firms
and other institutions or investors for public or private sales of Equity Stock
or for other financing on behalf of the Company, provided that in no event may
the Business Manager act as a broker, dealer, underwriter or investment advisor
of, or for, the Company;

(i)

maintain, with respect to any Real Property and to the extent available, title
insurance or other assurance of title and customary fire, casualty and public
liability insurance;

(j)

coordinate placement of casualty and public liability insurance and directors’
and officers’ insurance;

(k)

except as otherwise provided by the Company, provide office space, equipment and
personnel as required for the performance of the foregoing services as Business
Manager, subject to the reimbursement of costs associated therewith;

(l)

advise the Board of Directors, from time to time, of the Company’s operating
results and coordinate preparation, with each Real Estate Manager, of an
operating budget including one, three and five year projections of operating
results and such other reports as may be appropriate for each Real Estate Asset;





9







(m)

prepare, on behalf of the Company, and supervise the filing of all reports
required by the Securities and Exchange Commission, including without limitation
Current Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual Reports
on Form 10-K, and all reports and returns required by the Internal Revenue
Service, other state or federal governmental agencies or other Company vendors
relating to the Company and its operations, including specifically its
compliance with REIT rules;

(n)

prepare, on behalf of the Company, and supervise the distribution of reports to
Stockholders, and act on behalf of the Company to communicate with Stockholders,
brokers, dealers, financial advisors and custodians, whether by in person,
written, electronic or telephonic means;

(o)

arrange for, and plan, the Company’s annual meetings of Stockholders;

(p)

supervise communications with the Company’s transfer agent;

(q)

maintain the Company’s books and records including, but not limited to,
appraisals and fairness opinions obtained in connection with acquiring or
disposing Real Estate Assets;

(r)

assist the Board of Directors in evaluating Sales and Liquidity Events,
including without limitation: (i) performing due diligence in connection with
investigating potential Sales or Liquidity Events; (ii) selecting and conducting
relations with experts, investment banking firms and potential acquirors of Real
Estate Assets, among others; (iii) preparing investment and other strategic
models regarding Liquidity Events for evaluation by the Board of Directors; and
(iv) preparing written reports and making presentations regarding potential
Sales and Liquidity Events to the Board of Directors;

(s)

administer the Company’s bookkeeping and accounting functions, including without
limitation: (i) establishing and implementing accounting and financial reporting
procedures, processes and policies; (ii) maintaining the Company’s general
ledger and sub ledgers; (iii) recording investments in Real Estate Assets,
investments in Joint Ventures and any funding of indebtedness; (iv) performing
accounting research; (v) budgeting, forecasting and analyzing the Company’s
performance; (vi) assisting in selecting and implementing accounting and
financial system software; (vii) overseeing platform accounting functions and
practices; (viii) reporting to the Board of Directors and audit committee; (ix)
monitoring the Company’s compliance with The Sarbanes–Oxley Act of 2002, as
amended, and the effectiveness of the Company’s internal controls; (x)
monitoring and ensuring compliance with ratios and covenants set forth in the
loan documents for any Loans; (xi) providing required monthly, quarterly and
annual financial reporting to the Company’s lenders; and (xii) ensuring proper
accounting treatment for derivative instruments;

(t)

enter into ancillary agreements with the Sponsor and its Affiliates to arrange
for the services and licenses to be provided by the Business Manager hereunder,





10







as summarized on Schedule 2(t) hereto (collectively, the “Service Provider
Agreements”); and

(u)

undertake and perform all services or other activities necessary and proper to
carry out the Company’s investment objectives, including providing secretarial,
clerical and administrative assistance for the Company and maintaining a web
site that provides up-to-date Company information.

3.

No Partnership or Joint Venture. The Company and the Business Manager are not,
and shall not be deemed to be, partners or Joint Venturers with each other.

4.

REIT Qualifications. Notwithstanding any other provision of this Agreement to
the contrary, the Business Manager shall refrain from taking any action that, in
its reasonable judgment or in any judgment of the Board of Directors of which
the Business Manager has written notice, would adversely affect the
qualification of the Company as a REIT under the Code or that would violate any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Company, its Equity Stock or its Real Estate Assets, or that would
otherwise not be permitted by the Charter. If any such action is ordered by the
Board of Directors, the Business Manager shall promptly notify the Board of
Directors that, in the Business Manager’s judgment, the action would adversely
affect the Company’s status as a REIT or violate any law, rule or regulation or
the Charter, and that the Business Manager shall refrain from taking such action
pending further clarification or instruction from the Board of Directors.

5.

Bank Accounts. At the direction of the Board of Directors or the officers of the
Company, the Business Manager shall establish and maintain bank accounts in the
name of the Company, and shall collect and deposit into and disburse from such
accounts moneys on behalf of the Company, upon such terms and conditions as the
Board of Directors may approve, provided that no funds in any such account shall
be commingled with funds of the Business Manager. The Business Manager shall,
from time to time, as the Board of Directors or the officers of the Company may
require, render appropriate accountings of such collections, deposits and
disbursements to the Board of Directors and to the Company’s auditors.

6.

Fidelity Bond. The Business Manager shall not be required to obtain or maintain
a fidelity bond in connection with performing its services hereunder.

7.

Compensation. Subject to the provisions of this Agreement, including Section 12
hereof, and in addition to any compensation for additional services that may be
paid pursuant to Section 9 hereof, for services rendered hereunder the Company
shall pay, in cash, to the Business Manager the following:

(a)

An Acquisition Fee, in an amount equal to 1.5% of the Contract Purchase Price of
each Real Estate Asset, in connection with: (i) acquiring each Real Estate
Asset, or any Incremental Interest therein, including by way of exchanging a
debt interest for an equity interest, but excluding the contribution of a Real
Estate Asset owned, directly or indirectly, by the Company to a Joint Venture;
or (ii) any Property Improvement.  In the case of a Real Estate Asset acquired
by a Joint Venture from a third party, the Acquisition Fee payable hereunder
shall be equal to the product of: (x) 1.5% of the





11







Contract Purchase Price paid by the Joint Venture; and (y) the Ownership
Percentage.  The Business Manager shall submit an invoice to the Company at or
within a reasonable amount of time following the closing or closings of each
event for which an Acquisition Fee is due hereunder, and no less frequently than
quarterly, accompanied by a computation of the Acquisition Fee. The Company
shall pay the Acquisition Fee to the Business Manager within a reasonable period
of time after receipt by the Company of the invoice; provided, that the Business
Manager may decide, in its sole discretion, to be paid an amount less than the
total amount to which it is entitled, and the excess amount that is not paid
may, in the Business Manager’s sole discretion, be deferred, waived permanently
or accrued, without interest, to be paid at a later point in time.

(b)

An annual business management fee (the “Business Management Fee”) equal to 0.65%
of Average Invested Assets, payable quarterly in an amount equal to 0.1625% of
Average Invested Assets as of the last day of the immediately preceding quarter;
provided, that the Business Manager may decide, in its sole discretion, to be
paid an amount less than the total amount to which it is entitled in any
particular quarter, and the excess amount that is not paid may, in the Business
Manager’s sole discretion, be waived permanently or deferred or accrued, without
interest, to be paid at a later point in time.

(c)

Upon the Sale of a Property, a fee, payable to the Business Manager or any
Affiliate thereof, in an amount not to exceed the lesser of: (i) one-half of the
Competitive Real Estate Commission; or (ii) one percent (1.0%) of the contract
price of a Property; provided, that this fee  shall be paid only if the Business
Manager or its Affiliate provides a substantial amount of services (as
determined by the Board of Directors) in connection with the Sale of the
applicable Property; provided, further, in no event shall the sum of this fee
and any commissions paid to unaffiliated third parties exceed the lesser of: (x)
the Competitive Real Estate Commission; or (y) an amount equal to three percent
(3.0%) of the gross sales price of the Property.  

(d)

Upon any (i) Sale of Real Estate Assets in which the Net Sales Proceeds
resulting from the Sale are specifically identified and distributed to
Stockholders or (ii) Liquidity Event (each, an “Incentive Triggering Event”), an
incentive fee equal to ten percent (10.0%) of the amount by which: (1) the
Liquidity Amount exceeds (2) Invested Capital, plus the total distributions
required to be paid to Stockholders in order to pay them the Priority Return,
measured as of the date of the applicable Incentive Triggering Event set forth
in clause (i) or (ii) of this Section 7(d); provided, that if the Company has
not satisfied the Priority Return at the time of any particular Incentive
Triggering Event, this fee shall be paid on any future Incentive Triggering
Event if, at the time, the Company has satisfied the return requirements set
forth in clause (2) herein.

8.

Expenses.

(a)

In addition to the compensation paid to the Business Manager pursuant to Section
7 and Section 9 hereof, and subject to the limits herein, the Company shall
reimburse the Business Manager, the Sponsor and their respective Affiliates for
all expenses attributable to the Company paid or incurred by the Business
Manager, the





12







Sponsor or their respective Affiliates in providing certain services and
licenses hereunder, including all expenses and the costs of salaries and
benefits of persons employed by the Business Manager, the Sponsor and their
respective Affiliates and performing services for the Company, except for the
salaries and benefits of persons who also serve as one of the Company’s
executive officers or as an executive officer of the Business Manager or its
Affiliates.  For purposes of this Section 8(a), a secretary of an entity shall
not be considered an “executive officer.”

(b)

Expenses that the Company shall reimburse pursuant to Section 8(a) hereof
include, but are not limited to all:

(i)

Issuer Costs, in an amount not to exceed one and one-half percent (1.5%) of
Gross Offering Proceeds;

(ii)

expenses, including Acquisition Expenses incurred in connection with selecting
or acquiring Real Estate Assets or any Sale of Real Estate Assets or any
contribution of Real Estate Assets to a Joint Venture;

(iii)

the actual cost of goods and services purchased for and used by the Company and
obtained from entities not affiliated with the Business Manager;

(iv)

interest and other costs for money borrowed on behalf of the Company, including
points and other similar fees;

(v)

taxes and assessments on income or attributed to Real Property;

(vi)

premiums and other associated fees for insurance policies including director and
officer liability insurance;

(vii)

expenses of managing and operating Real Estate Assets owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;

(viii)

fees and expenses paid to members of the Board of Directors and the fees and
costs of any meetings of the Board of Directors or Stockholders;

(ix)

expenses associated with dividends or distributions paid or caused to be paid by
the Company to Stockholders;

(x)

expenses of organizing the Company and filing, revising, amending, converting or
modifying the Charter or the bylaws;

(xi)

expenses associated with Stockholder communications including the cost of
preparing, printing and mailing annual reports, proxy statements and other
reports required by governmental entities;

(xii)

administrative service expenses charged to, or for the benefit of, the Company
by non-affiliated third parties;





13







(xiii)

audit, accounting and legal fees charged to, or for the benefit of, the Company
by non-affiliated third parties;

(xiv)

transfer agent and registrar’s fees and charges;

(xv)

expenses relating to any offices or office facilities maintained solely for the
benefit of the Company that are separate and distinct from the Company’s
executive offices;

(xvi)

payments made by the Business Manager to Affiliates of the Sponsor for the
services and licenses provided for the benefit of the Company, as summarized on
Schedule 2(t) hereto;

(xvii)

expenses incurred in connection with any Liquidity Event or Qualifying
Internalization (as defined in Section 10(a)); and

(xviii)

expenses incurred in connection with any investment in Real Estate-Related
Securities and charged to, or for the benefit of, the Company by non-affiliated
third parties.

(c)

The Company shall also reimburse the Business Manager, the Sponsor and their
respective Affiliates pursuant to Section 8(a) hereof for the salaries and
benefits of persons employed by the Business Manager, the Sponsor or their
respective Affiliates and performing services for the Company, subject to the
following:  

(i)

In the case of employees of the Sponsor who also provide services for other
entities sponsored by, or affiliated with, the Sponsor, the Company shall
reimburse only a pro rata portion of the salary and benefits of these persons
based on the amount of time spent by such persons on matters for the Company
compared to the time spent by such persons on all other matters including the
Company’s matters.  

(ii)

In the case of Affiliates of the Sponsor (excluding the Sponsor and Inland Risk
and Insurance Management Services, Inc.), and unless otherwise agreed to in
writing by the Company or the Business Manager, the Company shall be responsible
for the payment of the charges billed by such Affiliates for work done for the
benefit of the Company.  Such charges shall be based upon: (A) such Affiliate’s
“hourly billing rate” of its employees, (B) fixed amounts or (C) a combination
of the “hourly billing rate” and fixed amounts, all as set forth in the
respective Service Provider Agreements between the Business Manager or the
Company and the Affiliate.  The “hourly billing rate” for employees of
Affiliates of the Sponsor shall be based on the budgeted salaries, benefits,
overhead and operating expenses of such Affiliates.  In the event that an
Affiliate of the Sponsor providing services for the benefit of the Company has
revenues for any one Fiscal Year that exceed its expenses for that year, such
Affiliate shall rebate the excess on a pro rata basis to its clients based on
the revenues attributable to such client.





14







In each case, the Company shall reimburse salaries and related salary expenses
pursuant to this Section 8(c) irrespective of whether the services performed by
the subject persons could have been performed directly for the Company by
independent, non-affiliated third parties.

(d)

The Business Manager shall prepare a statement documenting the expenses paid or
incurred by the Business Manager, the Sponsor and their respective Affiliates
for the Company on a monthly basis.  The Company shall reimburse the Business
Manager, the Sponsor and their respective Affiliates for any expenses
reimbursable in accordance with this Section 8 within twenty (20) days after
receipt of such statements.  With respect to expenses incurred by Affiliates of
the Sponsor related to services and licenses provided for the benefit of the
Company, or payments made for these services and licenses, the Business Manager,
in its sole discretion, may arrange for payment to be made directly from the
Company to the Affiliates of the Sponsor.

(e)

The Business Manager shall cause the Sponsor and its Affiliates to direct their
employees, who perform services for the Company, to keep time sheets or other
appropriate billing records and receipts in connection with any reimbursement of
expenses made by the Company pursuant to this Section 8.  All time sheets or
other appropriate billing records or receipts shall be made available to the
Company for review or inspection upon reasonable request to the Business
Manager.

9.

Compensation for Additional Services, Certain Limitations.  The Company and the
Business Manager will separately negotiate and agree on the fees for any
additional services that the Company asks the Business Manager or its Affiliates
to render in addition to those set forth in Section 2 hereof.  Any additional
fees or reimbursements to be paid by the Company in connection with the
additional services must be fair and reasonable and shall be approved by a
majority of the Board of Directors, including a majority of the Independent
Directors.

10.

Qualifying Internalization.

(a)

Qualifying Internalization Process.  At any time following the one-year
anniversary of the completion of the Offering, the Company may elect to
internalize the functions performed by the Business Manager through an
agreed-upon, one-year transition with the Business Manager on the terms and
subject to the conditions set forth in this Section 10 (a “Qualifying
Internalization”). Any decision to pursue a Qualifying Internalization must be
approved by the affirmative vote of a majority of the Board of Directors,
including a majority of the Independent Directors.  If the Company elects to
pursue a Qualifying Internalization, the Company shall provide written notice to
the Business Manager, stating the Company’s intention to pursue the Qualifying
Internalization (the “Qualifying Internalization Notice”).  During the one-year
period commencing upon the Business Manager’s receipt of the Qualifying
Internalization Notice and ending on the one-year anniversary thereof (the
“Transition Period”), the Company and the Business Manager shall transition the
services provided by the Business Manager to the Company, as follows:





15







(i)

during the Transition Period (the “Solicitation Period”), the Company, or any of
its subsidiaries, may, without the Business Manager’s consent, solicit and offer
to hire each Key Person for employment by the Company or any of its
subsidiaries; provided, however, that any Key Person solicited or hired by the
Company or its subsidiaries during the Solicitation Period shall not commence
his or her employment with the Company or its subsidiaries until the Completion
Date (as hereinafter defined); provided, further, that notwithstanding anything
to the contrary in this Agreement, the non-solicitation provisions of Section 19
of this Agreement shall not apply to the Key Persons during the Solicitation
Period; and

(ii)

upon the written request of the Company, the Business Manager shall assign one
or more of the Service Provider Agreements to the Company.

The closing of the Qualifying Internalization shall occur on the last business
day of the Transition Period or such other date that the Company and the
Business Manager mutually agree (the “Completion Date”) This Agreement shall
terminate on the Completion Date.

(b)

Compensation During the Transition Period.  The Company shall not pay any
internalization fee to acquire the Business Manager.   The Company shall
continue to compensate the Business Manager on the terms and conditions set
forth in this Agreement throughout the Transition Period.  In addition, Company,
in its sole discretion, may agree to pay or reimburse the Business Manager for:
(x) costs and expenses the Business Manager has incurred on the Company’s behalf
in connection with the Qualifying Internalization; and (y) costs and expenses
the Business Manager incurs directly in connection with the Qualifying
Internalization.

(c)

Other Arrangements. Notwithstanding anything to the contrary in Section 10(b) of
this Agreement, the Company and the Business Manager may enter into separate
arrangements for the purchase and sale of tangible assets or services in
connection with the Qualifying Internalization, which are not addressed by
paragraphs (i) and (ii) of Section 10(a) of this Agreement.  These arrangements
shall be subject to the negotiation and execution of definitive agreements
acceptable to both parties.

11.

Statements.  Except as otherwise set forth in Section 7(a) hereof, within a
reasonable period of time following the end of each fiscal or calendar quarter,
the Business Manager or service entity shall furnish to the Company a statement
or invoice computing any and all fees and expense reimbursements due hereunder.
The Business Manager shall also furnish to the Company, within a reasonable
period of time following the end of each Fiscal Year, a statement computing the
fees payable to the Business Manager for the just completed Fiscal Year.

12.

Reimbursement by Business Manager. The Business Manager shall be obligated to
reimburse the Company in the following circumstances:  





16







(a)

On or before the fifteenth (15th) day after the completion of the annual audit
of the Company’s financial statements for each Fiscal Year, the Business Manager
shall reimburse the Company for the amounts, if any, by which the Total
Operating Expenses (including the Business Management Fee and other fees payable
hereunder) of the Company for the Fiscal Year just ended exceeded the greater
of:

(i)

two percent (2%) of the total of the Average Invested Assets for the just ended
Fiscal Year; or

(ii)

twenty-five percent (25%) of the Net Income for the just ended Fiscal Year;

provided, however, that the Business Manager may satisfy any obligation under
this Section 12(a) by reducing the amount to be paid the Business Manager under
Section 7 or Section 9 hereunder until the Business Manager has satisfied its
obligations under this Section 12(a); provided, further, that the Board of
Directors, including a majority of the Independent Directors of the Company, may
reduce the amount due under this Section 12(a) upon a finding that the increased
expenses were caused by unusual or nonrecurring factors.

(b)

If, over the full term of the Offering: (i) the aggregate of all Organization
and Offering Expenses exceeds eleven and one-half percent (11.5%) of the Gross
Offering Proceeds; or (ii) all Issuer Costs exceed one and one-half percent
(1.5%) of the Gross Offering Proceeds, the Business Manager or its Affiliates
shall reimburse the Company for, or pay directly, any excess Organization and
Offering Expenses or Issuer Costs incurred by the Company above these limits.

13.

Other Activities of the Business Manager.  Nothing contained herein shall
prevent the Business Manager or any Affiliate of the Business Manager (including
the Sponsor) from engaging in any other business or activity including rendering
services or advising on real estate investment opportunities to any other person
or entity.  

14.

Term; Termination of Agreement.

(a)

Term; Renewal.  This Agreement shall have an initial term of one year and,
thereafter, will continue in force for successive one year renewals with the
mutual consent of the parties including an affirmative vote of a majority of the
Independent Directors.  It is the duty of the Board of Directors to evaluate the
performance of the Business Manager annually before renewing this Agreement, and
each renewal shall be for a term of no more than one year.  Each extension shall
be executed in writing by both parties hereto prior to the expiration of this
Agreement or of any extension thereof.

(b)

Termination Other than in Connection with a Qualifying Internalization.
 Notwithstanding any other provision of the Agreement to the contrary, this
Agreement may be terminated, without cause or penalty, by the Company upon a
vote of a majority of the Independent Directors or by the Business Manager, in
each case by providing no less than sixty (60) days’ prior written notice to the
other party. In the event of the termination of this Agreement, the Business
Manager will cooperate with the Company





17







and take all reasonable steps requested to assist the Board of Directors in
making an orderly transition of the functions performed hereunder by the
Business Manager.

(c)

Termination Pursuant to a Qualifying Internalization. This Agreement shall
terminate on the Completion Date, as described in Section 10 of this Agreement.

(d)

Obligations Following Termination.  If this Agreement is terminated pursuant to
this Section 14, the parties shall have no liability or obligation to each other
including any obligations imposed by Section 2(a) hereof, except as provided in
this Section 14 and in Section 17 and Section 19.  Further, if this Agreement is
terminated by the Company pursuant to Section 14(b) after the date on which the
Company has mailed or otherwise delivered the Qualifying Internalization Notice,
the parties shall immediately cease all actions undertaken in connection with
the Qualifying Internalization, and shall take no further actions in connection
therewith.  If, however, this Agreement is terminated by the Business Manager
pursuant to Section 14(b) after the date on which the Company has mailed or
otherwise delivered the Qualifying Internalization Notice, the Business Manager
shall cooperate with the Company and take all actions necessary to complete the
Qualifying Internalization pursuant to Section 10(a), prior to the termination
of the Agreement.

15.

Assignments. The Business Manager may not assign this Agreement except to a
successor organization that acquires substantially all of its property and
carries on the affairs of the Business Manager; provided that following the
assignment, the persons who controlled the operations of the Business Manager
immediately prior thereto (the “Control Persons”), control the operations of the
successor organization, including the performance of duties under this
Agreement; provided, further, that if at any time subsequent to the assignment
the Control Persons cease to control the operations of the successor
organization, the Company may thereupon terminate this Agreement.  This
Agreement shall not be assignable by the Company, by operation of law or
otherwise, without the consent of the Business Manager.  Any permitted
assignment of this Agreement shall bind the assignee hereunder in the same
manner as the assignor is bound hereunder.

16.

Default, Bankruptcy, etc. At the sole option of the Company, this Agreement
shall be terminated immediately upon written notice of termination from the
Board of Directors to the Business Manager if any of the following events
occurs:

(a)

the Business Manager violates any provisions of this Agreement and after written
notice of the violation from the Company, the default is not cured within thirty
(30) days; or

(b)

a court of competent jurisdiction enters a decree or order for relief in respect
of the Business Manager in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Business Manager or for any substantial part of its property or
orders the winding up or liquidation of the Business Manager’s affairs not
dismissed within ninety (90) days; or





18







(c)

the Business Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of, or taking possession by, a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Business
Manager or for any substantial part of its property, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts, as
they become due.

The Business Manager agrees that if any of the events specified in subsections
(b) and (c) of this Section 16 occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of such event.

17.

Action Upon Termination; Survival of Certain Provisions. Except as otherwise set
forth herein, upon termination of this Agreement, including any termination
pursuant to Section 10 of this Agreement, the parties shall have no further
liability or obligation hereunder, provided this Section 17 shall survive
termination of this Agreement.  The Business Manager shall not be entitled to
compensation after the date of termination, but shall be paid all compensation
accruing or accrued to the date of termination, or which the Business Manager
has deferred and then elects to be paid at the time of termination; provided,
that (a) with respect to any Business Management Fee payable under Section 7(b)
of this Agreement for the calendar quarter in which the termination occurred,
the Business Manager shall be paid on a pro rata basis through the date of
termination, based on the number of days for which the Business Manager served
as such under this Agreement; and (b) in the event this Agreement terminates
pursuant to a Qualifying Internalization, then with respect to the incentive fee
payable under Section 7(d), the Business Manager, or its successor or designee,
shall be entitled to an incentive fee equal to the product of: (x) the amount of
the incentive fee to which the Business Manager would have been entitled under
Section 7(d) had this Agreement not been terminated; and (y) the quotient of the
number of days elapsed from the effective date of this Agreement through the
Completion Date and the number of days elapsed from the date of this Agreement
through the date of the closing of the applicable Incentive Triggering Event.

18.

Actions Upon Termination.  In connection with the termination of this Agreement,
the Business Manager shall:

(a)

pay over to the Company all moneys collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued or deferred
compensation and reimbursement for expenses to which the Business Manager is
entitled;

(b)

deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by the Business Manager and a statement of all
money held by the Business Manager, covering the period following the date of
the last accounting furnished to the Board of Directors to the date of
termination;

(c)

deliver to the Board of Directors all property and documents of the Company then
in the custody of the Business Manager; and





19







(d)

cooperate with the Company and take all reasonable steps requested by the
Company to assist the Board of Directors in making an orderly transition of the
functions performed by the Business Manager.

19.

Non-Solicitation.  Except as otherwise provided in Section 10 hereof, during the
period commencing on the date on which this Agreement is entered into and ending
one year following the termination of this Agreement, the Company shall not,
without the Business Manager’s prior written consent, directly or indirectly:
(i) solicit, induce, or encourage any person, including any Key Person, to leave
the employment or other service of the Business Manager or any of its Affiliates
to become employed by the Company or any of its subsidiaries; or (ii) hire or
offer to hire, on behalf of the Company or any other Person, firm, corporation
or other business organization, any employee of the Business Manager or any of
its Affiliates, including any Key Person.  Further, except as otherwise provided
in Section 10 hereof, with respect to any person who left the employment of the
Business Manager or any of its Affiliates (x) during the term of this Agreement
or (y) within six months immediately after the termination of this Agreement,
the Company shall not, without the Business Manager’s prior written consent,
directly or indirectly hire or offer to hire on behalf of the Company or any
other Person, firm, corporation or other business organization, that person
during the six months immediately following his or her cessation of employment.
 

20.

Tradename and Marks.  Concurrent with executing this Agreement, the Company will
enter into a license agreement granting the Company the right, subject to the
terms and conditions of license agreement, to use the “Inland” name and marks.

21.

Amendments. This Agreement shall not be amended, changed, modified or
terminated, or the obligations hereunder discharged, in whole or in part except
by an instrument in writing signed by both parties hereto, or their respective
successors or assigns, or otherwise provided in Section 10 of this Agreement.

22.

Successors and Assigns. This Agreement shall inure to the benefit of, and shall
bind, any successors or assigns of the parties hereto.

23.

Governing Law.  The provisions of this Agreement shall be governed, construed
and interpreted in accordance with the internal laws of the State of Illinois
without regard to its conflicts of law principles.

24.

Liability and Indemnification.

(a)

The Company shall indemnify the Business Manager and its officers, directors,
employees and agents (individually an “Indemnitee,” collectively the
“Indemnitees”) to the same extent as the Company may indemnify its officers,
directors and employees under its Charter and bylaws so long as:

(i)

the Board of Directors has determined, in good faith, that the course of conduct
that caused the loss, liability or expense was in the best interests of the
Company;





20







(ii)

the Indemnitee was acting on behalf of, or performing services on the part of,
the Company;

(iii)

the liability or loss was not the result of negligence or misconduct on the part
of the Indemnitee; and

(iv)

any amounts payable to the Indemnitee are paid only out of the Company’s net
assets and not from any personal assets of any Stockholder.

(b)

The Company shall not indemnify any Indemnitee seeking indemnification for
losses, liabilities or expenses arising from, or out of, an alleged violation of
federal or state securities laws (“Securities Claims”) unless one or more of the
following conditions are met:

(i)

there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged material Securities Claims as to such Indemnitee;

(ii)

the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or

(iii)

a court of competent jurisdiction approves a settlement of the Securities Claims
and finds that indemnification for the costs of settlement and related costs
should be made and the court considering the request has been advised of the
position of the Securities and Exchange Commission and of the published opinions
of any state securities regulatory authority in which securities of the Company
were offered and sold as to indemnification for Securities Claims.

(c)

The Company shall advance amounts to Indemnitees entitled to indemnification
hereunder for legal and other expenses and costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:

(i)

the legal action relates to acts or omissions with respect to the performance of
duties or services by the Indemnitee for or on behalf of the Company;

(ii)

the legal action is initiated by a third party who is not a Stockholder or the
legal action is initiated by a Stockholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves advancement; and

(iii)

the Indemnitee receiving advances undertakes in writing to repay the advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which the party is found not to be entitled to
indemnification.





21







25.

Notices.  All notices, requests or demands to be given under this Agreement from
one party to the other (collectively, “Notices” and individually a “Notice”)
shall be in writing and shall be given by personal delivery, or by overnight
courier service for next Business Day delivery at the other party’s address set
forth below, or by telecopy transmission at the other party’s facsimile
telephone number set forth below.  Notices given by personal delivery (i.e., by
the sending party or a messenger) shall be deemed given on the date of delivery.
Notices given by overnight courier service shall be deemed given upon deposit
with the overnight courier service and Notices given by telecopy transmission
shall be deemed given on the date of transmission provided such transmission is
completed by 5:00 p.m. (sending party’s local time) on a Business Day, otherwise
such delivery shall be deemed to occur on the next succeeding Business Day. If
any party’s address is a business, receipt, or the refusal to accept delivery,
by a receptionist or by any Person in the employ of such party, shall be deemed
actual receipt by the party of Notices. Notices may be issued by an attorney for
a party and in such case such Notices shall be deemed given by such party.  The
parties’ addresses are as follows:

If to the Company:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:        Ms. JoAnn M. McGuinness

Telephone:

(630) 218-8000

Facsimile:

(630) 218-2218

 

 

If to the Business Manager:

IREIT Business Manager & Advisor Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:        Ms. Roberta S. Matlin

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955




Any party may at any time give notice in writing to the other party of a change
of its address for the purpose of this Section 25.

26.

Conflicts of Interest and Fiduciary Relationship to the Company and to the
Company’s Stockholders. The Company and the Business Manager recognize that
their relationship is subject to various conflicts of interest. The Business
Manager, on behalf of itself and its Affiliates, acknowledges that the Business
Manager has a fiduciary relationship to the Company and to the Stockholders. The
Business Manager, on behalf of itself and its Affiliates, shall endeavor to
balance the interests of the Company with the interests of the Business Manager
and its Affiliates in making any determination where a conflict of interest
exists between the Company and the Business Manager or its Affiliates.  

27.

Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

[Remainder of this page intentionally left blank]





22













IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

COMPANY:

 

BUSINESS MANAGER:

 

 

 

Inland Real Estate Income Trust, Inc.

 

IREIT Business Manager & Advisor Inc.

 

 

 

 

 

 

By:

/s/ JoAnn M. McGuinness

 

By:

/s/ Roberta S. Matlin

Name:

JoAnn M. McGuinness

 

Name:

Roberta S. Matlin

Its:

President

 

Its:

Vice President

 

 

 

 

 

 

 

 

 











Signature Page — Business Management Agreement










Schedule 2(t)

The Business Manager shall enter into the Service Provider Agreements with
certain Affiliates of the Sponsor, as summarized below (as used in this Schedule
2(t), the “Service Providers”), to arrange for the services and licenses to be
provided by the Business Manager under the Agreement, as summarized below.

·

Communications Services.  Inland Communications, Inc. will provide marketing,
communications and media relations services, including designing and placing
advertisements, editing marketing materials, preparing and reviewing press
releases, distributing certain investor communications and maintaining branding
standards.

·

Computer Services.  Inland Computer Services, Inc., or “ICS,” will provide data
processing, computer equipment and support services and other information
technology services, including custom application, development and programming,
support and troubleshooting, data storage and backup, email services, printing
services and networking services, including Internet access.  ICS will be
reimbursed for all direct costs incurred by, and reasonable expenses paid by,
ICS in providing computer services, including programming and consulting time,
printing costs and usage charges, equipment rentals and computer usage.

·

Insurance and Risk Management Services.  Inland Risk and Insurance Management
Services, Inc., or “IRIM,” will provide insurance and risk management services,
including negotiating and obtaining insurance policies, managing and settling
claims and reviewing and monitoring the Company’s insurance policies.  IRIM will
receive a portion of commissions paid by insurance companies to third party
brokers for placing insurance policies for the Company.  So long as IRIM
receives commissions in an amount sufficient to cover operating expenses, the
Company will not pay any fees or reimbursements for the services provided by
IRIM.

·

Institutional Investor Relationship Services. Inland Institutional Capital
Partners Corporation, or “ICAP,” will provide advice regarding the Company’s
current market position, secure institutional investor commitments, and form
joint ventures with unaffiliated operating partners, each as requested by the
Business Manager.  The Business Manager will pay ICAP any fees or expenses
related to the services it provides for the Company. The Company will not
reimburse ICAP for any expenses incurred in providing these services.  

·

Investment Advisory Services.  Inland Investment Advisors, Inc., or “Inland
Advisors,” will provide investment advisory agreement services.  This agreement
will grant Inland Advisors full discretionary authority to invest or reinvest
certain of the Company’s assets in securities of publicly traded and privately
held entities, and will give Inland Advisors the power to act as the Company’s
proxy and attorney-in-fact to vote, tender or direct the voting or tendering of
these securities.  The Business Manager will assign to Inland Advisors any
portion of











the annual business management fee that it earns on the Company’s investments in
securities. The Company will not reimburse Inland Advisors for any expenses
incurred in providing these services.  

·

Mortgage Placement Services.  Inland Mortgage Brokerage Corporation, or “IMBC,”
and Inland Commercial Mortgage Corporation, or “ICMC,” will place mortgages for
the Company, as requested by the Business Manager.  

·

Mortgage Servicing.  Inland Mortgage Servicing Corporation, or “IMSC,” will
service mortgages for the Company, as requested by the Business Manager.

·

Office Services.  Inland Office Services, Inc., or “IOS,” will provide office
and administrative services, including purchasing and maintaining office
supplies, office equipment and furniture, installing and maintaining telephones,
maintaining security, providing mailroom, courier and switchboard services and
procurement services.  IOS will negotiate and manage contract programs including
but not limited to business travel, cellular phone services and shipping
services.

·

Personnel Services.  Inland Human Resource Services, Inc. will provide personnel
services, including pre-employment services, new hire services, human resources,
benefit administration and payroll and tax administration.

·

Property Tax Services.  Investors Property Tax Services, Inc. will provide
property tax services, including tax reduction, such as monitoring properties
and seeking ways to lower assessed valuations, and tax administration, such as
coordinating payment of real estate taxes.

·

Software License.  ICS will grant the Business Manager a non-exclusive and
royalty-free right and license to use and copy software owned by ICS and to use
certain third party software according to the terms of the applicable third
party licenses to ICS, all in connection with the Business Manager’s obligations
under the Agreement.  ICS will provide the Business Manager with all upgrades to
the licensed software, as available.





2





